OPINION OP THE COURT BY
PERRY, J.
(Galbraith, J., dissenting.)
Tbe plaintiff in error was tried, convicted and sentenced for violating Section 255 of tbe Penal Laws". Eleven errors are assigned. Tbe first and tenth assignments are abandoned. Tbe *613second, third and fourth are that it does not appear that the grand jurors who indicted the plaintiff in error were good and lawful men of the First Circuit, that with the exception of the foreman it does not appear that not less than twelve grand jurors found a true bill against the plaintiff and that the grand jury was instructed, in effect, not to permit accused persons or their attorneys or witnesses to appear before or be heard by it. None of these objections were raised until after verdict and must be deemed to have been waived. Oriemon v. Territory, 13 Haw. 413, 416. But even if regarded as not waived they cannot be sustained. The verdict on its face purports to have been presented by “the grand jurors of the Territory of Hawaii”, bears the endorsement “a true bill found this 14th day of May, A. D. 1903” over the signature of “A. W. Pearson, Foreman of the Grand Jury” and was duly filed. In the absence of any showing to the contrary, the presumption is that the grand jurors were good and lawful men and that not less than twelve concurred in finding the indictment. The instruction given was correct. The accused had no right to appear or to have witnesses heard in his behalf by the grand jury.
5. That there was no evidence at the trial that plaintiff in error corruptly promised an executive officer of the Territory of Hawaii a sum of money to influence his acts. The indictment charged, in substance, that the plaintiff did corruptly promise the sum of fifteen hundred dollars as a gift and gratuity to one E. C. Peters, an executive officer of the Territory, with intent to influence him in his acts as such officer in proceedings that might by law come or be brought before him in his official capacity, to-wit, criminal prosecutions by the Territory against the plaintiff and others for the offense of maintaining and conducting at Honolulu a lottery known as pakapio. The evidence was such as to justify a finding that the plaintiff offered to Mr. Peters, as Deputy Attorney General, the sum of $1500 per week as 'a gift or gratuity for the purpose of influencing him and the other officials of the attorney general’s department to desist from arresting or prosecuting the plaintiff and certain associates of *614bis in tbe event of their opening and conducting a certain lottery which they were desirous of maintaining in this city contrary to the provisions of our penal statutes. It may be that the evidence does not show how Mr. Peters was to secure the co-operation of his superior and assistants, but there was sufficient to show that the money was to be paid to him, without any condition or obligation on his part to pay the whole or any part of it to others, and that he was to see to it that the desired immunity from arrest and punishment followed.
The evidence shows that Mr. Peters was at the time deputy attorney general of the Territory. It is contended that no such office exists under our law or that, if it does, such deputy does not possess the same powers as are vested in the attorney general by law and that, therefore, Mr. Peters could not, in any official manner, be concerned in criminal prosecutions. Whether or not a deputy attorney general can be appointed with all the powers of the attorney general need not be determined. It is sufficient for the purposes of this case if authority exists, as we think it does, for the appointment of such a deputy with such of the powers of the Attorney General as relate to the prosecution of offenders throughout the Territory. C.L., §1013, provides that “the Attorney General shall appear for the Government personally or by deputy in all the courts of record of this Territory, in all cases criminal or civil in which the Government may be a party or be interestedj and he shall in like manner appear in 'the District Courts when requested so to do by the High Sheriff or the Sheriff of any one of the Islands”, and §1014, that “he shall also be vigilant and active in detecting offenders against the laws of the Territory and shall prosecute the same with diligence.” Even if the power to appoint deputies is not elsewhere conferred, it is certainly conferred by implication by §1013 and the power and the duty to detect and prosecute offenders is expressly granted by the two sections upon the deputies as well as upon the superior. That §1021 expressly authorizes the appointment, under certain circumstances, of a deputy for any judicial district does not militate against these view's. The leg*615islature, it may be added, has for many years recognized the existence of the power to appoint a deputy attorney general by making successive appropriations of a salary for that officer.
The plaintiff further contends that the statute is not sufficiently broad to cover such a case as that disclosed by the evidence. The statute (P. L., §255) reads: “Whoever corruptly gives or promises to any executive, legislative or judicial officer, or to any master in chancery, juror, appraiser, referee, arbitrator or umpire, any gift, gratuity, service or benefit, with intent to influence his vote, judgment, opinion, decision or other acts as such in any case, question, proceeding or matter pending, or that may by law come or be brought before him in his capacity as aforesaid, shall be punished by imprisonment at hard labor not more than two years, or by fine not exceeding five hundred dollars.” The argument is that the words “come or be brought before Mm” disclose an intention to refer to only such officers as have to decide matters, although it seems to be conceded that the section is not limited in its operation to judicial officers but may include some executive officers, as, for example, the High Sheriff, and legislators, passing upon certain questions in the exercise of their duties. Executive officers are expressly mentioned in the section. There is no limitation that the intent shall be to influence the judgment, opinion or decision of the officer but in express words it is made to appear that the intent may be to influence “other acts” and not only in any “case” blit also in any “question, proceeding or matter” pending or that may “come or be brought before” the officer as such. When the attention of a prosecuting officer is called to an alleged violation of a penal statute, the “question” or “matter” of the prosecution of the alleged offenders “comes” or is “brought before” him and must be decided and acted upon by him. An attempt by a promise of a gift of money to influence such officer, before the intended commission of the offense, in his decision and action in such matter, falls within the language and scope of the section and is punishable under its provisions.
6. That the only relevant evidence presented to the trial *616jury against the plaintiff in error was the uncorroborated evidence of a confessed accomplice, then under indictment for the same offense. A conviction based upon the uncorroborated testimony of an 'accomplice is legal. The King v. Wo Sow, 7 Haw. 734, 737; Republic v. Edwards, 11 Haw. 571-573. Moreover, corroborating testimony was given by Mr. Peters and by the witness Ah Hum. It is also argued that there was an abuse of discretion in the court’s failure to advise or caution the jury against convicting on the uncorroborated testimony of the accomplice, but this point is not assigned 'as error and cannot be considered.
7. That the trial court refused to allow an examination of Ah Hum as to his qualifications as a witness. The witness before being sworn was examined to some extent as to his understanding as to the nature of an oath by counsel for the defendant. The prosecuting officer then noted an objection, which was sustained and the clerk was ordered to administer the oath to the witness. An exception was noted but no desire was expressed to examine the witness any further as to his qualifications. We find no error in the ruling.
8. That the trial jury was allowed to consider the testimony of a confessed perjurer, Ah Hum. The witness named testified on the direct examination that the defendant and himself had been shareholders in a certain pdkapio bank called the Tuck Lee Bank and on cross-examination that in the trial of another case he had stated under oath that he did not know anything about the Tuck Lee Bank. Whether the fact testified to was material in the former case does not appear. The witness has not been convicted of the offense of perjury now claimed by plaintiff in error to have been committed on the occasion referred to. Because a person has committed perjury as to a particular fact, it does not follow that he can never afterwards feel the obligation of an oath. He is not, in the absence of a statute to the contrary, thereby rendered incompetent as a witness. The fact that on a former occasion he swore falsely simply goes to his credibility. See The King v. Teal, 11 East 307, *617311. Section 1412, C.L., does not declare one incompetent as a witness wbo has committed but bas not been convicted of per-imT-
J. A. Matthewman for plaintiff in error.
M. F. Prosser, assistant attorney general, for defendant in error.
9 and 11. These assignments relate to rulings as to the admissibility of evidence and to instructions given to the jury. No instructions were requested at the trial by the accused nor were any objections or exceptions made or noted by him to those given. We find no reversible error.
The writ is dismissed.